Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


Kodiak Gypsum Mountain States LLC                    Appeal from the County Court at Law No.
d/b/a AO Door, Appellant                             2 of Gregg County, Texas (Tr. Ct. No.
                                                     2017-881-CCL2). Opinion delivered by
No. 06-18-00069-CV          v.                       Justice Burgess, Chief Justice Morriss and
                                                     Justice Moseley participating.
Unity Commercial Solutions, LLC and
Insurors Indemnity Company, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Kodiak Gypsum Mountain States LLC d/b/a AO
Door, pay all costs of this appeal.


                                                     RENDERED OCTOBER 3, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk